Citation Nr: 0211251	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  97-25 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from December 21, 1994?

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and a friend



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to February 
1976.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Cheyenne, 
Wyoming Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

As the appeal regarding the evaluation for PTSD involves an 
original claim, the Board has framed the issue as shown on 
the title page.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran testified a hearing before the undersigned Member 
of the Board at the RO in June 2002.  A transcript of the 
hearing is of record.


REMAND

The evidence of record submitted in support of the veteran's 
claim for an increased evaluation for PTSD shows that she has 
abused alcohol for several years.  She now asserts that PTSD 
causes or at least aggravates her alcohol abuse.  As 
secondary service connection may be granted for alcoholism 
secondary to PTSD under the Federal Circuit decision in Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), this issue is 
inextricably intertwined with the claim for an increased 
rating for PTSD as well as for the TDIU claim.  

Hence, further development as follows is in order.

1.  The RO should contact the veteran and 
afford her the opportunity to identify or 
submit any additional pertinent evidence 
in support of her claims, to include 
competent medical evidence that shows a 
relationship between PTSD and alcohol 
abuse.  Based on her response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include the VA treatment 
records.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  Thereafter, the veteran should be 
given a VA psychiatric examination.  All 
pertinent symptomatology and findings 
should be reported in detail, and any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Following a review of all the 
evidence of record the examiner should 
state whether it is at least as likely as 
not that alcohol abuse is caused or 
aggravated by the veteran's PTSD.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed. 

3.  Then, if the RO determines that 
alcohol abuse is not secondary to the 
veteran's service connected PTSD, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

4.  If the RO determines that alcohol 
abuse is secondary to PTSD, but the TDIU 
claim is not granted, the veteran and her 
representative must be furnished a 
supplemental statement of the case and 
give the opportunity to respond thereto.    

5.  If any benefit sought on appeal is 
denied, ensure that the veteran is 
provided proper notice under the VCAA as 
that term is defined in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Further the RO must ensure that the duty 
to assist under the VCAA has been 
fulfilled.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


